      Case 2:16-cr-00036-MVL-JVM Document 598 Filed 07/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CIVIL ACTION
 VERSUS                                                            NO: 16-36
 LUIS COTTO                                                        SECTION: "S" (1)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion for Reconsideration (Rec. Doc. 583)

filed by defendant, Luis Cotto, is DENIED.

                                        BACKGROUND

       Before the court is defendant's motion to reconsider the court's order entered May 26,

2020 (Rec. Doc. 582) denying his motion under 3582(c)(1)(A) for compassionate release. The

court denied the prior motion without prejudice for failure to exhaust. While defendant had

applied to the Bureau of Prisons ("BOP") for this relief, and received a denial of his request from

the BOP (Rec. Doc. 577, p. 7), he did not fully exhaust under the required statutory framework,

which the court set forth in detail in its prior order. He now moves the court to reconsider that

order, contending that he has exhausted his remedies and pointing to the previously submitted

exhibit.

       The government opposes the motion, arguing that defendant has still failed to exhaust his

remedies with the BOP.
      Case 2:16-cr-00036-MVL-JVM Document 598 Filed 07/08/20 Page 2 of 3




                                          DISCUSSION

       While motions for reconsideration in criminal actions “are nowhere explicitly authorized

in the Federal Rules of Criminal Procedure, they are a recognized legitimate procedural device.”

United States v. Lewis, 921 F.2d 563, 564 (5th Cir. 1991) (citing United States v. Cook, 670

F.2d 46, 48 (5th Cir. 1982)). Courts apply the standards set forth in the Federal Rules of Civil

Procedure to motions for reconsideration in the criminal context. U.S. v. Rollins, 607 F.3d 500,

502 (7th Cir. 2010) (citing U.S. v. Healy, 376 U.S. 75, 78-79 (1964)) (discussing application of

civil standard to criminal actions in the context of motions for rehearing at the appellate level)).

       The United States Court of Appeals for the Fifth Circuit has held that if a motion for

reconsideration is filed within twenty-eight days after entry of the judgment from which relief is

being sought, the motion is treated as motion to alter or amend under Rule 59(e). Shepherd v.

Int'l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004) (citation omitted). see also FED. R. CIV. P.

59(e). Defendant filed the instant motion on June 15, 2020, and is thus subject to the standards

for Rule 59(e).

       Rule 59(e) serves "'the narrow purpose of allowing a party to correct manifest errors of

law or fact or to present newly discovered evidence.'"” Merritt Hawkins & Assocs., L.L.C. v.

Gresham, 861 F.3d 143, 157 (5th Cir. 2017) (citing Waltman v. Int'l Paper Co., 875 F.2d 468,

473 (5th Cir. 1989) (internal quotation omitted)). Amending a judgment is appropriate under

Rule 59(e): "'(1) where there has been an intervening change in the controlling law; (2) where

the movant presents newly discovered evidence that was previously unavailable; or (3) to correct

a manifest error of law or fact.'" Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 597 (5th


                                                  2
      Case 2:16-cr-00036-MVL-JVM Document 598 Filed 07/08/20 Page 3 of 3




Cir. 2017) (citing Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012)).

       In the present case, defendant has not met any of these requirements. The evidence of

exhaustion that he points to in support of his motion was previously submitted and considered.

As pointed out in the court's prior order, because defendant has not appealed the denial of his

administrative request to the BOP, he has not satisfied the exhaustion requirement.1 Likewise,

defendant has not pointed to a manifest error of law or fact in the court's prior order, nor has

there been an intervening change in controlling law. Accordingly, the defendant has not

demonstrated any grounds for the court to reconsider its prior order, and therefore,

       IT IS HEREBY ORDERED that the Motion for Reconsideration (Rec. Doc. 583)

filed by defendant, Luis Cotto, is DENIED.



                                      8th day of July, 2020.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




       1
         The court also notes that the additional documents submitted with the motion to
reconsider – evidence of defendant's child's autism diagnosis and his own diabetes diagnosis – in
addition to being previously available, by themselves do not establish the "extraordinary and
compelling reasons" warranting a reduction under 18 U.S.C. § 3582(c)(1)(A)(I), even if the court
were to reach the merits.

                                                  3
